Per Curiam.
On May 4, 2009 in Supreme Court, New York County, respondent entered guilty pleas to two counts of conspiracy in the fifth degree in violation of Penal Law § 105.05 (1), serious crimes as defined by Judiciary Law § 90 (4) (d). On September 10, 2009, pursuant to Judiciary Law § 90 (4) (f), this Court suspended respondent from the practice of law pending imposition of a final order of discipline (Matter of Bergrin, 65 AD3d 1398 [2009]). Respondent was sentenced on October 20, 2009, and petitioner now moves for imposition of final discipline pursuant to Judiciary Law § 90 (4) (g). Respondent has not appeared on the motion.
We grant petitioner’s motion. Considering the serious criminal conduct underlying respondent’s convictions, which included *1109his involvement in and profiting from a high-priced Manhattan escort-prostitution ring, we direct respondent’s disbarment from the practice of law, effective immediately.
Spain, J.E, Rose, Kavanagh, Stein and McCarthy, JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is disbarred and his name is stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately; and it is further ordered that respondent is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; and respondent is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules regulating the conduct of disbarred attorneys (see 22 NYCRR 806.9).